Citation Nr: 9912300	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  98-07 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for loss of rectal and 
anal sphincter control, claimed as a symptom of multiple 
sclerosis.

2.  Entitlement to an increased rate of special monthly 
compensation on account of a need for regular aid and 
attendance.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and D. R.



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to June 
1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


FINDINGS OF FACT

1.  There is no competent medical evidence that the claimed 
loss of rectal and anal sphincter control is a symptom of his 
service-connected multiple sclerosis.

2.  The veteran, who is in receipt of special monthly 
compensation for loss of use of three extremities, is in need 
of regular aid and attendance by another person because of 
his service-connected disabilities.


CONCLUSIONS OF LAW

1.  A claim of entitlement to service connection for loss of 
rectal and anal sphincter control, claimed as a symptom of 
multiple sclerosis, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  An increased rate of special monthly compensation, on 
account of a need for regular aid and attendance, is 
warranted.  38 U.S.C.A. §§ 1114(r)(1), 5107 (West 1991); 
38 C.F.R. §§  3.350, 3.352 (1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rectal/Anal Sphincter Control

Initially, the Board notes that service connection is in 
effect for multiple sclerosis (MS) and for a neurogenic 
bladder, which has been recognized as a symptom or 
complication of MS.  The veteran has been receiving 
incontinence briefs and pads from VA, to assist him in 
dealing with frequent urinary incontinence.

At a personal hearing in May 1998, the veteran testified 
that, in order to urinate at a time of his choosing, he had 
to hit his stomach, which sometimes caused him to have a 
bowel movement.  D. R., who serves as the veteran's home 
health care aide, testified that bowel incontinence had not 
been documented in the veteran's medical records.  The 
veteran indicated that his bowel incontinence had been 
getting worse.

The veteran was hospitalized at a VA Medical center in April 
and May 1998.  The hospital summary noted that he had 
difficulty with urination secondary to a neurogenic bladder; 
at discharge from the hospital, he was provided with large 
diapers to use at home.  Fecal incontinence was not noted.  
It was noted that the veteran had bowel movements daily to 
every other day.

The issue of whether to expand the grant of service 
connection for MS to include loss of rectal and anal 
sphincter control involves a question as to the etiology of 
any such loss of sphincter control.  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required in order to make the 
claim "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claimant cannot meet this burden 
simply by presenting lay testimony because lay persons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  While the 
testimony by the veteran and his aide concerning bowel 
incontinence is presumed to be true for the purpose of well-
grounded analysis, Justus v. Principi, 3 Vet. App. 510 
(1992), the veteran is a layman, and there is no indication 
in the record as to any medical training or medical expertise 
of his home health care aide, at least to the extent that the 
aid would be competent to provide a nexus between the claimed 
condition and MS.  Thus, while the aid or the veteran is 
certainly competent to state whether there is fecal 
incontinence, there is no competent medical evidence in 
support of the claimed contended causal relationship.  The 
Board must, therefore, conclude at this time that the claim 
for service connection for loss of rectal and anal sphincter 
control is not well grounded and must be denied on that 
basis.  38 U.S.C.A. § 5107(a).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for loss of rectal and anal sphincter 
control.  Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


II.  Special Monthly Compensation

The Board finds that the veteran's claim of entitlement to an 
increased rate of special monthly compensation (SMC) is well 
grounded, and VA's duty to assist him in the development of 
facts pertinent to his claim has been fulfilled.  38 U.S.C.A. 
§ 5107(a).

In addition to compensation for MS, evaluated as 100 percent 
disabling, the veteran is in receipt of SMC under the 
provisions of 38 U.S.C.A. § 1114 (West 1991).  He receives 
SMC under 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(5), 
for loss of use of three extremities.

The issue before the Board is whether the veteran is entitled 
to SMC under the provisions of 38 U.S.C.A. § 1114(r)(1), 
based on the need for regular aid and attendance, during 
periods when he is not hospitalized at United States 
Government expense.  As provided by 38 C.F.R. § 3.350(h), 
determination of the factual need for aid and attendance is 
subject to the criteria set forth in 38 C.F.R. § 3.352.

Determinations as to the need for aid and attendance are 
based on the actual requirements of personal assistance from 
others.  Consideration is given to such conditions as: the 
veteran's inability to dress or undress himself or to keep 
himself ordinarily clean and presentable; a frequent need of 
adjustment of any special prosthetic or orthopedic 
appliances; an inability of the veteran to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; an inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care and assistance on a regular basis to protect the veteran 
from hazards or dangers incident to his daily environment.  
The particular personal functions which the veteran is unable 
to perform are to be considered in connection with his 
condition as a whole.  38 C.F.R. § 3.352(a) (1998).

In the veteran's case, in October 1994, at an examination for 
housebound status or permanent need for regular aid and 
attendance, the examiner found that, because of the effects 
of MS and right-sided weakness, due to a cerebral vascular 
accident, the veteran was not able to perform self-care.  He 
could not move from his wheelchair without assistance.  The 
examiner certified that the veteran required daily personal 
health care services, without which he would require 
hospital, nursing home, or other institutional care.

At a VA examination in July 1997, the examiner reported that 
the veteran had complete loss of functional use of the lower 
extremities, severe loss of functional use of the right upper 
extremity, and mild loss of functional use of the left upper 
extremity.  The veteran was unable to perform any self-care, 
except that he could partially feed himself.  An aide got the 
veteran into and out of bed, wheelchair, bathroom, and 
automobile.  Without such assistance, the examiner found that 
the veteran would require nursing home or other institutional 
care.

During VA hospitalization in April and May 1998, it was noted 
that the veteran received home health care under the 
direction of a private physician.

Upon consideration of the evidence concerning the veteran's 
inability to perform activities of daily living, the Board 
finds that he is in need of regular aid and attendance and is 
thus entitled to an increased rate of SMC under the 
provisions of 38 U.S.C.A. § 1114(r)(1).
ORDER

Service connection for loss of rectal and anal sphincter 
control, claimed as a symptom of multiple sclerosis, is 
denied.  

An increased rate of special monthly compensation, on account 
of a need for regular aid and attendance, under the 
provisions of 38 U.S.C.A. § 1114(r)(1), is granted, subject 
to governing regulations concerning payment of monetary 
awards.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

